DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of undue length.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 5, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beauchamp (U.S. Patent No. 7,226,047).
As for Claim 1, Beauchamp discloses a clamping device, comprising:
a first clamping component , comprising a first rear portion (4a) and a first front portion (6) pivoted to each other (pivoted at 6e);
a second clamping component, comprising a second rear portion (4b) and a second front portion (8) pivoted to each other, the first rear portion and the second rear portion being pivoted to each other (pivoted at 8e); and
at least one elastic component (10), connecting the first clamping component with the second clamping component (see Fig. 1), the first clamping component and the second clamping component being adapted to rotate, with respect to each other, to a first state due to an elastic force of the at least one elastic component so that the first front portion and the second front portion have a first distance in between, and the first clamping component and the second clamping component being adapted to rotate, with respect to each other, to a second state due to a force against the elastic force of the at least one elastic component so that the first front portion and the second front portion have a second distance greater than the first distance in between (see Col. 2 lines 23-40).
2. The clamping device of claim 1, wherein an end of the first rear portion is pivoted on an end of the second rear portion, the other end of the first rear portion is pivoted on the first front portion, and the other end of the second rear portion is pivoted to the second front portion (see Fig. 1).
5. The clamping device of claim 1, further comprising: a first link rod (20) and a second link rod (20), wherein the first link rod is pivoted on the first rear portion and the first front portion,
the second link rod is pivoted on the second rear portion and the second front portion, and the first link rod and the second link rod are adapted to drive the first rear portion, the first front portion, the second rear portion and the second front portion to rotate from the first state to the second state (see Figs. 5-6).
10. The clamping device of claim 1, further comprising: at least anti-slip component (6b and 8b), wherein the at least one anti-slip component is disposed on at least one of the first rear portion, the first front portion, the second rear portion, and the second front portion (see Fig. 1).
Allowable Subject Matter
Claims 3-4 and 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M UPCHURCH/               Examiner, Art Unit 3677